Citation Nr: 0819983	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for DJD of the 
bilateral hips.

3.  Entitlement to service connection for DJD of the 
bilateral knees.

4.  Entitlement to service connection for DJD of the left 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in September 2005.  A transcript of 
that hearing, as well as evidence submitted at that time, has 
been associated with the claims folder.

In February 2006, the Board denied the claims listed on the 
title page.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).

By order dated November 9, 2007, the Court vacated the 
Board's February 2006 decision, and remanded the case to the 
Board pursuant to the terms of a Joint Motion For Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

As noted above, the case was before the Board in February 
2006.  The evidence of record at that time established that 
the veteran was service connected for right ankle disability 
rated as 20 percent disabling under Diagnostic Code 5010-
5271, which essentially represents marked limitation of ankle 
motion.  See 38 C.F.R. § 4.71a.

The veteran claimed that his right ankle disability caused 
and/or aggravated DJD involving his lumbar spine, bilateral 
hips, bilateral knees and left ankle.  

An April 2002 VA Compensation and Pension examination, which 
was based upon examination and review of the claims folder, 
resulted in an examiner's opinion that he could not tell 
whether the veteran's claimed disabilities were due to his 
service connected right ankle disability "without resorting 
to medical speculation."

Thereafter, the veteran's VA clinical records contained a 
July 12, 2002, VA clinician statement opining that the 
veteran's service connected right ankle disability "is now 
causing degeneration of his LT ankle, Knees and lower back."  

As a result, the RO sought additional VA opinion based upon 
examination of the veteran and review of the claims folder.  
In September 2003, a VA examiner who had not previously 
conducted a Compensation and Pension examination stated that 
he could not arrive at an opinion "without resorting to 
medical speculation."

In the February 2006 decision, the Board denied the veteran's 
claims holding that the VA Compensation and Pension 
examination opinions, which were based upon examination of 
the veteran and review of the claims folder, outweighed the 
conclusory July 2002 VA clinician notation.

The parties to the Joint Motion for Remand, citing the case 
of Perman v. Brown, 5 Vet. App. 237, 241 (1993), have 
concluded that the VA examiners' inability to arrive at a 
non-speculative opinion rendered the opinions as "non-
evidence."  But see 38 C.F.R. § 3.102 (defining reasonable 
doubt regarding service origin, degree of disability or any 
other point as an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove a claim; it is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility).

On remand to the Board, the veteran has submitted additional 
evidence in support of his claims.  This evidence consists of 
a pre-formatted checklist requesting a "Yes" or "No" 
answer as to whether the DJD that exists in the veteran's 
right ankle has caused or aggravated his left ankle, knees, 
hips and lumbar spine.

In February 2008, a physician's assistant placed a check mark 
to the answer of "Yes" with respect to the question as to 
whether the veteran's DJD of the lumbar spine was caused or 
aggravated by his right ankle.  This assessment was based 
upon current examination findings.  

In March 2008, a VA physician placed a check mark to "Yes" 
with respect to the questions as to whether the veteran's DJD 
of the left ankle, knees, hips and lumbar spine was caused or 
aggravated by his right ankle.  This assessment was based 
upon examination of the veteran in May 2002.

Notably, these assessments suffer from the same deficiencies 
as the July 2002 VA clinician statement as they offer no 
rationale to support the conclusions reached, and are not 
based on a review of the entire medical record, providing 
highly limited evidence in support of these claims.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion when necessary to decide a 
claim.  In light of the parties' Joint Motion for Remand 
conclusions, and the speculative nature of the opinions 
favoring this claim, the Board finds that additional medical 
examination and opinion is necessary to decide the claim.  
See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006) 
(noting that speculative medical opinion, while not being 
sufficient to establish a nexus, may be sufficient to require 
medical examination and or opinion under 38 C.F.R. 
§ 3.159(c)(4)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment for his DJD of the ankles, 
hips, knees and lumbar spine from the Bay 
Pines VA Medical Center since July 2003.

2.  The RO should contact Dr. L.B.O. (the 
VA clinician who provided the July 12, 
2002 statement), N.P. of Tampa Family 
Medical (who provided the February 2008 
statement) and S.H. of the Bay Pines VA 
Health Care Services (who provided the 
March 2008 statement) and request these 
individuals to identify the rationale and 
supporting clinical findings for the 
opinion that the veteran's service 
connected right ankle disability was 
causing degeneration to his left ankle, 
hips, knees and/or his lower back.

These physicians should also be offered 
the opportunity to review the contents of 
the veteran's claims folder, and to state 
the basis for why offering such an opinion 
does not require resort to speculation. 

3.  The RO should schedule the veteran for 
VA examination.  The claims folder must be 
provided to the examiner for review.

Following examination and interview of the 
veteran and review of the claims folder, 
the examiner should be requested to 
provide opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the veteran's 
service connected right ankle disability 
has caused and/or aggravated his DJD of 
the left ankle, both hips, both knees 
and/or his lumbar spine.

For purposes of this decision, the term 
"aggravation" refers to any additional 
impairment of earning capacity resulting 
from an already service-connected 
condition, regardless of whether or not 
the additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, and 
compensation is paid for the degree of 
disability (but only that degree) over and 
above the degree of disability existing 
prior to the aggravation.

The examiner's attention is directed to 
the VA examination reports dated April 
2002 and September 2003, the July 12, 2002 
clinician opinion, the February and March 
2008 physician statements, and the joint 
motion cited above.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

In arriving at an opinion, the examiner is 
requested to provide a comprehensive 
rationale supporting the conclusion(s) 
reached with reference to all relevant 
clinical findings.  

If an opinion cannot be offered without 
resort to speculation, the examination 
report shall so state.  However, such a 
conclusion still requires comprehensive 
rationale supporting the conclusion.  The 
examiner may want to review the parties' 
November 2007 Joint Motion for Remand to 
gain insight as to extent of discussion 
required (if possible, but not required).

4.  Thereafter, the RO should readjudicate 
the claims with consideration of all 
evidence received since the December 2003 
statement of the case (SOC).  If any claim 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

